Case 2:20-cv-10831-TGB-EAS ECF No. 71 filed 09/02/20   PageID.933   Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ERIC ESSHAKI,                                   2:20-CV-11067-TGB

                Plaintiff,

MATT SAVICH, DEANA BEARD,                    ORDER OF DISMISSAL
and SHAKIRA HAWKINS,

                Plaintiff-Intervenors,

      vs.

GRETCHEN WHITMER, et al.,

                  Defendants.


      The plaintiff filed his complaint regarding the State of Michigan’s
ballot-access provisions on March 31, 2020. ECF No. 1. He and the

plaintiff-intervenors sought declaratory and injunctive relief under 42

U.S.C. § 1983 that would allow them to appear on Michigan’s August 4,

2020 primary ballot. Id. at PageID.3; ECF No. 11, PageID.175; ECF No.

47, PageID.704-05. They also sought attorney’s fees under 42 U.S.C. §

1988. Id. As this litigation continued, the State adopted a series of

accommodations regarding ballot access in light of the COVID-19

pandemic. May 8, 2020 Special Announcement, Mich. Sec’y of State,

https://www.michigan.gov/sos/0,4670,7-127--526366--,00.html.              The

August 4, 2020 primary subsequently went ahead as scheduled.
                                     1
Case 2:20-cv-10831-TGB-EAS ECF No. 71 filed 09/02/20   PageID.934   Page 2 of 3




      This Court issued a show-cause order inviting parties to explain

prior to August 24, 2020 why this case should not be dismissed as moot,

given that the focus of their request for relief was the primary election,

and that election has now passed. As of August 31, 2020, this Court has

not received any response from Plaintiff Esshaki. Plaintiff-Intervenors

Savich and Hawkins state that dismissal is appropriate as long as it is

without prejudice to their right to seek attorney’s fees under 42 U.S.C. §

1988. ECF Nos. 69, 70.

      Prevailing parties in an action under 42 U.S.C. 1983 can recover

attorney’s fees. 42 U.S.C. § 1988(b). A party receiving “at least some relief
on the merits of his claim” qualifies as a prevailing party. Farrar v.

Hobby, 506 U.S. 103, 111 (1992). The relief secured must “directly

benefit” the plaintiff at the time of the judgment, generally by requiring
the defendant to modify their behavior to the plaintiff’s benefit. Id.

      Here, this Court granted a preliminary injunction that prevented

the State from enforcing its ballot-access provisions against the plaintiff

and plaintiff-intervenors. ECF No. 23. This allowed them to eventually

appear on the ballot, which was the ultimate benefit they sought. This

preliminary injunction was upheld on appeal by the Sixth Circuit. ECF
No. 45, PageID.663; ECF No. 64, PageID.880. The plaintiff-intervenors

may therefore be able to qualify as “prevailing parties” under 42 U.S.C.

1988 and are eligible to apply for attorney’s fees.



                                     2
Case 2:20-cv-10831-TGB-EAS ECF No. 71 filed 09/02/20   PageID.935   Page 3 of 3




      WHEREFORE, it is HEREBY ORDERED that the case be

DISMISSED with prejudice regarding all claims except those for

attorney’s fees. The Court retains jurisdiction solely for the purposes of

these claims, and parties who wish to file requests for attorney’s fees have

14 days to do so. Fed. R. Civ. P. 54(d)(2)(B)(i).

      SO ORDERED, this 2nd day of September, 2020.

                           BY THE COURT:


                            s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                      3
